 In the Matter of LAUREL TEXTILES, INC., EMPLOYERandTExTlI.E.WORKERS UNION OF AMERICA,CIO,PETITIONERCase No. 15-RC-46.-Decided November 10, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'The request of the Intervenor, United Textile Workersof America, AFL, Local 144, for oral argument is hereby denied,as the record and the briefs, in our opinion, adequately present thepositions of the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.2iThe Intervenor objects to rulings of the hearing officer excluding evidence offered by itto attack the validity of letters purportedly sent by certain of its officers to the Employerfor the purpose of forestalling the automatic renewal of its contract.In view of our find-ing that the contract is not, in any event, a bar to this proceeding,we find that these-rulings were not prejudicial. See footnote 2,infra.*Chairman Herzog and Members Reynolds and Gray.2The Intervenor,citingMatter of Texas Paper Box Manufacturing Company, 75 N. L.R. B. 799, moved to dismiss the petition upon the ground that a collective bargaining agree-ment executed by the Employer and the Intervenor on June 1, 1947,for an initial term of1 year, constitutes a bar to this proceeding,because it was automatically renewed withinthe certification year.Hoaaever,the record discloses that the contract provided for main-tenance of membership in the Intervenor as a condition of employment.The Intervenorhas not been certified by the Board,under Section 9(c) (1) of the Act, as being authorizedSO N. L.R. B., No. 52.262 LAUREL TEXTILES, INC.2634.The parties are in substantial agreement that the appropriateunit should consist of all production and maintenance employees ofthe Employer, including truck drivers, boiler room employees, j ani-tresses,and yard crew, but excluding office clerical and professionalemployees, guards, and supervisors as defined in the Act.The par-ties disagree, however, as to the following employees :The Petitioner urges the inclusion of the cloth checker.The Em-ployer and the Intervenor would exclude the cloth checker, upon theground that she has not been a part of the production and maintenanceunit established by the contract between the Employer and the In-tervenor.The record does not disclose that the cloth checker hasinterests or duties which would normally prevent her inclusion inthe bargaining unit.However, in the absence of any compellingcircumstanceswarranting a departure from our practice of not dis-turbing a contract unit established as the result of collective bar-gaining, we shall exclude the cloth checker.$The Petitioner would also include watchmen in the unit.As thewatchmen perform the usual duties of such employees, we find thatthey are guards within the meaning of the Act .4We shall excludethem.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees, including truck driv-ers, boiler room employees, janitresses, and yard crew, but excludingoffice clerical and professional employees, the cloth checker, watchmen,guards, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifteenth Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-to execute such a union-security provision.For this reason, and without regard to anyother considerations,we find that even if the contract has been renewed, an issue whichwe do not decide,it is not a bar to a present determination of representatives.Matter ofC.Hager&Sons Hinge Manufacturing Company,80 N. L.R. B. 163;Matter of Gen-eralElectricCompany,80 N. L. R. B.169.Accordingly the motion to dismiss is herebydenied.+Matter of Petersen&Lytle,60 N.L. R. B. 1070.4Matterof C. V.Hill and Co., Inc.,64 N.L. It. B. 1109. 264DECISIONS OF NATIONALLABOR RELATIONS BOARDployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by Textile Workers Union of America, CIO, or by UnitedTextile Workers of America, AFL, Local 144, or by neither.